Citation Nr: 9903547	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  95-26 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a chip fracture of the navicular bone of the 
right wrist.

2.  Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1975 to May 
1978.

The instant appeal arose from a July 1992 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in North Little Rock, Arkansas, which denied claims for 
service connection for carpal tunnel syndrome of the wrists, 
bilateral hearing loss, bilateral tinnitus, and residuals of 
a left knee injury.  That decision also granted a claim for 
service connection for residuals of a chip fracture of the 
navicular bone of the right wrist and assigned a 
noncompensable disability evaluation which has been confirmed 
and continued to the present time.

In a June 1997 Board of Veterans' Appeals (Board) decision, 
the Board granted the claims for service connection for 
bilateral carpal tunnel syndrome and for left ear hearing 
loss and tinnitus.  The Board denied the claim for service 
connection for residuals of a left knee injury.  The Board 
also remanded the claim for an increased rating for residuals 
of a chip fracture of the navicular bone of the right wrist 
as well as the claims for service connection for right ear 
hearing loss and tinnitus for further development.

The Board notes that the issue of service connection for 
tinnitus of the right ear was granted in a December 1997 
rating decision.  Since that decision constituted a full 
grant of the benefits sought on appeal as to that issue, it 
will not be addressed here by the Board.


FINDINGS OF FACT

1.  The appellant's service-connected residuals of a chip 
fracture of the navicular bone of the right wrist are 
currently manifested by no significant pathology:  the chip 
fracture was not found on recent X-ray, and there was minimal 
limitation of motion.  The veteran's right wrist pathology is 
attributed to his service-connected carpal tunnel syndrome.

2.  Service medical records show that the veteran had 
infectious mononucleosis in service.

3.  Available service medical records show that at no time in 
service did the veteran have right ear auditory thresholds 
for at least three of the frequencies 500, 1000, 2,000, 
3,000, or 4,000 Hertz at 26 decibels or greater or for one of 
the frequencies at 40 decibels or greater, and there is no 
indication of any complaint, treatment, or diagnosis 
referable to right ear hearing loss.

4.  There is no medical evidence that hearing loss in the 
right ear was manifest to a degree of 10 percent or more 
within one year after separation from service.

5.  VA audiological examination in March 1992 did show right 
ear auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz at 26 decibels or 
greater; did show one of the frequencies (4,000 Hertz) at 40 
decibels or greater, and did show a speech recognition score 
using the Maryland CNC Test to be less than 94 percent.

6.  There is no medical evidence of record which links the 
veteran's hearing loss, first assessed many years after 
service, to acoustic trauma in service or to the infectious 
mononucleosis in service.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
residuals of a chip fracture of the navicular bone of the 
right wrist have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.31, 4.40, 4.45, 
4.71a, Diagnostic Code 5299-5215 (1998).

2.  The claim for entitlement to service connection right ear 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating claim

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his increased 
rating claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  That is, 
he has presented a claim which is plausible.  Generally, a 
claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).

VA examinations were performed pursuant to the appellant's 
claim for benefits.  In addition, all available service 
medical records and VA treatment records have been obtained.  
For these reasons, the Board finds that VA's duty to assist 
the appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet.App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

VA regulations also state that a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met and where the schedule does not 
provide a zero percent evaluation for a diagnostic code.  
38 C.F.R. § 4.31 (1998).

Service medical records reveal that the veteran injured his 
right wrist in August 1975 when two servicemen fell on the 
wrist.  X-rays initially were noted to be negative, but a 
September 1975 record noted a little chip on the navicular 
bone of the right wrist.  He was given limited duty for 8 
days.  During his January 1978 separation examination he 
denied having swollen or painful joints, although he 
acknowledged having broken bones.  His right wrist fracture 
was noted by the examiner to have resolved without sequelae, 
and clinical evaluation of the upper extremities was assessed 
as normal.

The veteran first filed a claim for compensation benefits in 
July 1991.  He was afforded VA examinations in March and 
April 1992.  A general VA medical examination noted the 
history of right wrist fracture and the veteran's complaints 
of occasional soreness and numbness.  Right wrist examination 
was entirely normal with normal and equal grip strength 
bilaterally.  The diagnosis was residuals of right wrist 
fracture.  A neurology examination found diminished grip 
strength, decreased sensation along the median nerve 
distribution, and weakness with finger motion.  He indicated 
he had changed jobs because of problems with his wrists.  He 
was diagnosed with carpal tunnel syndrome secondary to 
service-connected wrist injuries.  Nerve conduction studies 
confirmed entrapment of the median nerves in both wrists.

The appellant was granted service connection for residuals of 
a chip fracture of the navicular bone of the right wrist and 
assigned a noncompensable evaluation in a July 1992 rating 
decision.  In February 1993 the veteran underwent right wrist 
surgery for carpal tunnel syndrome.  VA treatment records 
from 1993 to 1995 reflect this surgery and its follow-up 
care.  The veteran also submitted excerpts from the book 
Rehabilitation of the Hand by C. B. Wynn Parry.  An April 
1993 statement from a friend noted that the veteran's hand 
strength had decreased, and he indicated that the veteran's 
hands were painful.

During his April 1993 personal hearing, the veteran testified 
that he injured his right wrist while doing a "dead man's 
drag" with two other servicemembers when they fell on his 
wrist.  In July 1993 statements from several of the veteran's 
former co-workers were associated with the record.  They 
indicated that the veteran had trouble with his hands and 
wrists since the late 1970s.  

A March 1994 written statement from a VA orthopedic staff 
surgeon noted that the veteran's symptoms of numbness and 
tingling in the hands and fingers were diagnosed as carpal 
tunnel syndrome.  The veteran was advised to change his 
occupation to prevent his condition from worsening and to 
lose weight in order to prevent degenerative arthritis.  

Private treatment records include a February 1995 
consultation by a hand surgeon.  The veteran complained of 
pain and numbness but indicated that his right wrist surgery 
had improved his symptoms.  Range of motion of the right hand 
was extension 30 degrees, flexion 20 degrees, 25 degrees 
ulnar deviation, 0 degrees radial deviation, 65 degrees 
supination, and 75 degrees pronation.  Wrist movement was 
smooth without clicks or instability.  Grip strength was 
about half that expected of a man the veteran's age.  A 
positive Finkelstein's maneuver revealed tendonitis.

The veteran was assessed with most likely an old scaphoid 
tubercle fracture with radioscaphoid arthritis as a sequelae, 
evidence of deQuervain's, extensor tendinitis of the right 
thumb and a resolved carpal tunnel syndrome with associated 
flexor tendinitis.  Bilateral cubital tunnel syndrome was 
also noted but it was unclear whether that disorder was 
connected to the veteran's military service.  Magnetic 
resonance imaging (MRI) of the right hand revealed flexor 
tendon tenosynovitis with abnormal signal within the median 
nerve consistent with carpal tunnel syndrome, extensor 
pollicis brevis tenosynovitis, and no evidence of avascular 
necrosis.

The hand surgeon recommended the veteran for a full 
functional capacity evaluation which was performed in 
February 1995.  The veteran's hand function was below norms 
and was worse on the right.  He reported difficulty with fine 
motor manipulation but said he had compensated and was able 
to perform those acts.  He complained that extended driving 
and writing caused aching and spasms in the hands and that he 
could not reach his back.  Based on U. S. Department of Labor 
Physical Demand Characteristics of Work, his ability to 
perform work was classified as medium.  He was able to lift 
50 pounds bilaterally on an occasional basis, 20 pounds 
frequently, and 10 pounds constantly.

Also of record are excerpts from R. C. Schafer, Clinical 
Biomechanics:  Musculoskeletal Actions and Reactions (2nd 
ed.); Philip J. Rasch, Kinesiology and Applied Anatomy (7th 
ed.); Hunter et al., Rehabilitation of the Hand:  Surgery and 
Therapy (3rd ed.); John A. Boswick, Jr., ed., Advances in 
Upper Extremity Surgery and Rehabilitation; Charles A. 
Rockwood, Jr., et al., Rockwood and Green's Fractures in 
Adults (3rd ed.); and Rene Cailliet, Soft Tissue Pain and 
Disability (2nd ed.) which note wrist symptomatology and 
pathology.

In February 1995 the veteran testified at another personal 
hearing and again stated that his residuals of a chip 
fracture of the navicular bone of the right wrist warranted a 
compensable rating due to limitation of motion of the wrist 
and his other right wrist complaints.  

As noted above, the veteran was service-connected for right 
carpal tunnel syndrome in the June 1997 Board decision.  The 
Board's remand requested a medical opinion as to the effect 
of the residuals of a chip fracture of the navicular bone of 
the right wrist on the function of the wrist and hand, 
excluding any disability due to his service-connected right 
carpal tunnel syndrome.  The carpal tunnel syndrome is now 
rated 30 percent disabling.

Subsequent VA orthopedic and neurological examinations 
attributed the veteran's right hand and wrist symptoms solely 
to his carpal tunnel syndrome.  A July 1997 X-ray of the 
right wrist showed no significant abnormalities.  Nerve 
conduction studies were suggestive of carpal tunnel syndrome.  
The July 1997 neurology examination noted that the veteran 
owned a used car lot.  The veteran reported intermittent 
paresthesias and pain in the wrist and forearm.  He reported 
difficulty holding objects and frequent dropping of objects.  
Physical examination revealed positive Tinel's sign, no 
atrophy or vesiculation of the upper extremities, and normal 
strength and muscle tone except for 90 percent normal 
strength in the right thenar muscles.  Pinprick sensation was 
decreased in the median nerve distribution, and the reflexes 
were 1+ and symmetrical.  The examiner's impression was 
carpal tunnel syndrome.  He noted that the purpose of the 
examination was "the degree of which disability of his right 
upper extremity is caused by an old right navicular fracture 
versus right carpal tunnel syndrome," and he concluded that 
"[i]t is the opinion of this examiner that this man's 
symptoms are most probably due to carpal tunnel syndrome."

During the July 1997 orthopedic examination the veteran 
complained of swelling, grip loss, inability to urn a 
screwdriver the last few turns, tingling on the ulnar side of 
the wrist in the last few months, stiffness, problems 
buttoning clothes and making the "three" sign.  The 
examiner noted a second degree burn along the ulnar side of 
the right wrist.  Examination of the right hand revealed that 
the fingernails showed signs of wear and use.  Rapid 
movements of the right wrist did not show as much fluid 
movement as the left, and Finkelstein test was negative.  
Tinel sign was positive.  The veteran was able to pinch, hook 
and grasp, and there was no impairment of fist-making.  
Thenar and hypothenar eminences were full with no signs of 
atrophy, and grip strength was good to normal.

Range of motion of the wrist was right extension 55 degrees, 
flexion 50 degrees, ulnar deviation 40 degrees, and radial 
deviation 15 degrees.  Expected range of motion 70 degrees of 
extension, 75 degrees of flexion, 15-20 degrees radial 
deviation, 40-45 degrees ulnar deviation, supination up to 70 
degrees, and 80 degrees pronation.  The examiner reviewed X-
rays of the wrists and was "unable to find at this time on 
these films evidence of a chip fracture."  The impression 
was carpal tunnel syndrome and fibrous ankylosis of loss of 
range of motion right wrist secondary to effects of carpal 
tunnel syndrome and remote wrist trauma.

The examiner concluded by noting that he had reviewed the 
veteran's claims folder and had found only one reference to a 
chip fracture.  He indicated that it was "possible that the 
chip fracture has resolved over this 22-year period."  The 
examiner concluded that "the main part of the restriction of 
the right wrist is due to the periarticular structures which 
would be a combination of the patient's general body-build 
plus the carpal tunnel syndrome which has been well-proven, 
and which has been operated on in the past, and also appears 
to show a very good result."  Based on theses findings, the 
examiner stated that "[c]onsequently I feel that this 
patient's restrictions in the right wrist are due solely to 
the service-connected carpal tunnel syndrome.  I do not 
believe that I can find in the present studies evidence of a 
chip fracture."

The veteran stated in a March 1998 written statement that an 
increased rating for residuals of a chip fracture of the 
navicular bone of the right wrist was warranted because 
carpal tunnel syndrome was a residual of the right wrist 
injury.  He also complained that arthritis, tendonitis, 
deQuervain's, and pain had not been recognized as residuals 
of the chip fracture, although he acknowledged that they may 
have been considered as part of his carpal tunnel syndrome 
symptomatology.  He also noted that his wrist problems had 
led to his acceptance into VA's vocational rehabilitation 
program.  VA treatment records from 1996 to 1998 show 
treatment for right carpal tunnel syndrome.

The veteran's residuals of a chip fracture of the navicular 
bone of the right wrist are currently evaluated as 
noncompensably disabling under Diagnostic Code 5299-5215 as 
analogous to limited motion of the wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215 (1998).  This Diagnostic Code provides 
for a 10 percent rating for either the major or the minor 
wrist for dorsiflexion less than 15 degrees or palmar flexion 
limited in line with the forearm.  Id.  Dorsiflexion is 
another name for extension.  38 C.F.R. § 4.71, Plate I 
(1998).  The Board deems that a noncompensable evaluation is 
warranted under this Diagnostic Code as there is no medical 
evidence of compensable limitation of motion.  The most 
recent VA examination found nearly full dorsiflexion of 55 
degrees and plantar flexion of 50 degrees.

Although an increased rating may be warranted where 
quantitatively there is additional motion lost due to pain on 
use or during exacerbation of the disability, the examination 
reports noted no objective evidence of pain on motion 
commensurate with compensable limitation of motion.  See 
DeLuca v. Brown, 8 Vet.App. 202 (1995); VA O.G.C. Prec. 09-98 
(Aug. 14, 1998).  The Board notes that the medical records 
reveal that the veteran has made numerous complaints of pain.  
However, the Board finds objective medical evidence of pain 
warranting a compensable evaluation lacking.  There is no 
evidence in the record that as a result of pain dorsiflexion 
is less than 15 degrees or palmar flexion limited in line 
with the forearm.  

Further, the Board notes that the veteran's right wrist 
disability is rated as 30 percent disabling under Diagnostic 
Code 8515 for carpal tunnel syndrome.  "The evaluation of 
the same disability under different diagnoses is to be 
avoided."  38 C.F.R. § 4.14 (1998).  The Board relies 
heavily on the conclusions of the most recent VA examiners, 
who reviewed the claims folder.  The orthopedic and 
neurologic examiners found no residual pathology of the chip 
fracture of the navicular bone of the right wrist.  
Specifically, the examiners found that the veteran's symptoms 
were due to the service-connected carpal tunnel syndrome.

The Board has also considered the application of several 
other Diagnostic Codes.  As there is no clear evidence of 
traumatic or degenerative arthritis, Diagnostic Codes 5003 
and 5010 are not for application.  The Board notes that 
several treatment records were suggestive of arthritis; 
however, arthritis was not found on X-ray of the wrists taken 
at the time of the most recent VA examination.

Consideration has also been given to the potential 
application of the extraschedular evaluation provisions of 
38 C.F.R. § 3.321(b) (1998).  The evidence does not present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Specifically, there has not been a demonstration 
of marked interference with employment attributable to the 
service connected residuals of a chip fracture of the 
navicular bone of the right wrist or frequent periods of 
hospitalization due to that disorder so as to render 
impractical the application of the regular schedular 
criteria.  The veteran is currently employed and has never 
been hospitalized for treatment of his chip fracture.  While 
there is evidence that his right wrist carpal tunnel syndrome 
has affected his employment, there is no evidence that his 
chip fracture, which shows no significant pathology at 
present, warrants an extraschedular evaluation.  The Board 
does not construe these facts to demonstrate marked 
interference with employment due to the old chip fracture.

Accordingly, the preponderance of the evidence is against the 
claim for an increased (compensable) rating for residuals of 
a chip fracture of the navicular bone of the right wrist.

Service connection claim

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1131 (West 1991).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all of the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).

The threshold question as to the right ear hearing loss claim 
is whether the appellant has presented a well grounded claim.  
This requires more than an allegation; the claimant must 
submit supporting evidence.  Furthermore, the evidence must 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak v. Derwinski, 2 Vet.App. 609 
(1992).  Also, in order for a claim to be well grounded, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996).

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Where the issue involves 
medical causation, competent medical evidence which indicates 
that the claim is plausible or possible is required to set 
forth a well-grounded claim.  Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).

Certain chronic diseases, including sensorineural hearing 
loss, may be service-connected if manifested to a degree of 
10 percent or more within one year after separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309 (1998).

A review of the veteran's service medical records do not show 
complaint, treatment, or diagnosis referable to right ear 
hearing loss.  Records show that he was hospitalized from 
December 22, 1976, to January 6, 1977, for infectious 
mononucleosis.  The hospitalization records do not show any 
right ear problems or right ear hearing loss.  The right 
tympanic membrane was benign.  

The veteran's January 1978 separation examination noted 
hearing loss during the last year.  At that time, on the 
authorized audiological evaluation of the right ear, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
10

Speech reception threshold and discrimination were within 
normal limits.  The only abnormality was noted in the left 
ear with mild sensorineural hearing loss at 8000 Hertz.  As 
noted above, service connection has been established for left 
ear hearing loss.

In July 1991 the veteran first filed a claim for right ear 
hearing loss.  On the authorized audiological evaluation in 
March 1992, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
25
30
35
40

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear.  The assessment was mild 
sensorineural hearing loss above 1000 Hertz.  Physical 
examination of the ears were normal, but the veteran 
complained of diminished hearing with conversation, the 
telephone, and the television.  He stated that he was around 
excess noise from weapons in the service.

During his April 1993 hearing, the veteran testified that he 
was exposed to loud noise in service when he was in an 
infantry unit whose primary mode of transportation was 
armored personnel carriers.  VA treatment records from 1993 
to 1995 do not show complaints, treatment, or diagnosis of 
right ear hearing loss.  The veteran associated excerpts from 
Meyerhoff, Diagnosis and Management of Hearing Loss, with the 
claims folder.  One excerpt noted that infectious 
mononucleosis "may result in sensorineural hearing loss by 
causing perilymphatic labyrinthitis, endolymphatic 
labyrinthitis, neuronitis, or vasculitis."  Id. at 75.

During his February 1995 personal hearing, the veteran 
testified that he believed his hearing loss was due to his 
infectious mononucleosis in service.  He indicated that his 
first hearing test after service was with VA, presumably a 
reference to the 1992 audiology examination.  A June 1995 VA 
ear, nose, and throat examination noted the veteran's 
allegations.  The examiner only had access to the 1992 VA 
audiometry testing.  Based on that record the examiner found 
it "impossible to determine with any certainty the etiology 
of his audiological problems."

Pursuant to the Board's June 1997 remand, further VA testing 
was scheduled.  The examiner was requested to provide an 
opinion as to any relationship between the right ear hearing 
loss and the infectious mononucleosis.  During the July 1997 
VA examination, the veteran denied significant hearing loss 
in the right ear.  He reported that he was exposed to loud, 
mechanized noise in service where he first noticed bilateral 
hearing loss.  Physical examination of the ears was 
essentially normal.

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
25
30
30

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear.  The audiological evaluation noted 
that the veteran had normal hearing through 1000 Hertz, mild 
sensorineural hearing loss from 2000 to 4000 Hertz, and 
normal hearing again at 8000 Hertz.

The examiner concluded that "[t]here is no conclusive 
evidence that his hearing loss in the right ear developed 
from the mononucleosis."  The examiner noted that the 
veteran reported his initial right ear hearing loss occurred 
prior to developing mononucleosis.  Further evaluation to 
determine whether the veteran had an acoustic neuroma was 
negative:  a December 1997 acoustic MRI was negative.

A December 1997 chart review by a VA physician noted the most 
recent VA audiological examination and interpreted the prior 
examiners' findings as indicating that "there is NO WAY to 
definitely state [that the veteran's] hearing loss is 
secondary to his mononucleosis infection or not."

VA treatment records from 1996 to June 1998 include a March 
1998 assessment to determine the veteran's aural 
rehabilitation needs.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
35
30

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear.  The veteran was recommended for 
hearing aids.  In May 1998 hearing aids were issued for both 
ears.

As indicated above, service connection may be established by 
affirmatively showing inception during service.  However, 
entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 
2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.

This regulation, while not a medical definition of hearing 
loss, does define hearing disability for VA compensation 
purposes.  See Hensley v. Brown, 5 Vet.App. 155 (1993) (the 
threshold for normal hearing is from 0 to 20 dB, and higher 
threshold levels indicate some degree of hearing loss).

As set forth above, right ear audiometry findings in service 
did not show an auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz at 40 decibels or greater; 
did not show auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz at 26 
decibels or greater; and did not show speech recognition 
scores using the Maryland CNC Test to be less than 94 
percent.  Thus, right ear hearing loss compatible with 
38 C.F.R. § 3.385 was not shown in service.  Also, there is 
no medical evidence which shows that the veteran had right 
ear hearing loss manifest to a compensable degree within one 
year of service.  Therefore, the veteran cannot be awarded 
service connection for left ear sensorineural hearing loss on 
a presumptive basis.  According to the veteran's testimony, 
his first audiological evaluation after service was in 1992, 
almost 14 years after his separation from service.

Right ear hearing loss compatible with 38 C.F.R. § 3.385 was 
shown after service in the 1992 VA examination.  The VA 
audiology examination showed one auditory threshold, at the 
4000 Hertz frequency, at 40 decibels.  The Board notes that 
the veteran's auditory thresholds have improved in his more 
recent VA audiology examinations; however, his speech 
recognition scores using the Maryland CNC Test are 
consistently less than 94 percent.  Thus, the evidence of 
record does show current hearing disability.

In this case, the Board finds that the claim is not well-
grounded as there is no medical evidence of right ear hearing 
loss in service or within the presumptive period and there is 
no medical evidence linking the veteran's current right ear 
hearing loss to service or to his mononucleosis in service.  
While the veteran provided a medical text which indicated 
that viral diseases like mononucleosis may cause hearing 
loss, there is no medical evidence that specifically links 
his current right ear hearing loss to his mononucleosis in 
service.  Sacks v. West, 11 Vet. App. 314 (1998) 
(extrapolation of medical treatise evidence is not sufficient 
by itself to establish a well-grounded claim for service 
connection where it would constitute nothing more than an 
unsubstantiated medical opinion rather than a conclusion 
based on the medical evidence of record).  As the appellant 
is not a medical expert, he is not competent to express an 
authoritative opinion regarding any medical causation of his 
claimed disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).

After a careful review of all of the evidence of record, the 
undersigned finds that service connection for hearing loss is 
not warranted for the right ear.
It is not doubted that the veteran was exposed to loud noise 
in service or that he had mononucleosis in service.  However, 
the medical evidence does not demonstrate that right ear 
hearing loss was incurred in or aggravated by service, or 
that a sensorineural hearing loss disability was demonstrated 
to a compensable degree within one year after separation.  
For these reasons, his claim must be deemed not well grounded 
and therefore denied.



ORDER

A claim for entitlement to an increased rating for residuals 
of a chip fracture of the navicular bone of the right wrist 
is denied, and a claim for entitlement to service connection 
for right ear hearing loss is also denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

